NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                   Decided: August 23, 2022



S22Y0943, S22Y0944, S22Y0945, S22Y0946. IN THE MATTER OF
          CANDACE LANETTE SNEED (four cases).

        PER CURIAM.

        These disciplinary matters are before the Court on the report

and recommendation of special master William Davis, who

recommends that the Court accept the petition for voluntary

discipline filed pursuant to Bar Rule 4-227 (c) by respondent

Candace Lanette Sneed (State Bar No. 797458) after the filing of a

formal complaint and that the Court impose a nine-month

suspension with conditions, nunc pro tunc to May 1, 2020, as

discipline for Sneed’s admitted violations of Rules 1.3 (lawyer shall

act with reasonable diligence and promptness in representing a

client), 1.4 (lawyer shall promptly inform the client of any decision

or circumstance with respect to which the client’s informed consent
is required; reasonably consult with the client about the means by

which the client’s objectives are to be accomplished; keep the client

reasonably informed about the status of the matter; and promptly

comply with reasonable requests for information), and 9.3 (lawyer

shall respond to disciplinary authorities in accordance with State

Bar Rules during the investigation of a grievance) of the Georgia

Rules of Professional Conduct, found in Bar Rule 4-102 (d). The

maximum sanction for a single violation of Rule 1.3 is disbarment,

while the maximum sanction for a single violation of Rules 1.4 and

9.3 is a public reprimand. For the reasons discussed below, we accept

Sneed’s petition for voluntary discipline.

     Following the filing by the Bar of formal complaints against

Sneed, who has been a member of the Bar since 2013, as to four

client matters, Sneed, in lieu of filing an answer to the complaints,

filed this petition for voluntary discipline. In her petition, Sneed

acknowledged her misconduct in these four matters, which she

largely attributed to the effects of depression, for which she

eventually sought treatment. Sneed sought a six-month suspension

                                  2
– or, in the alternative, a nine-month suspension – with the

condition on her reinstatement that she provide a statement from a

Board-certified psychologist to the Office of the General Counsel

declaring her fitness to resume the practice of law. The Bar filed a

response to the petition, recommending acceptance of the petition

and the imposition of a nine-month suspension. Sneed then filed an

amended petition, requesting that any discipline be imposed nunc

pro tunc to May 1, 2020.

     As recited by the special master, as to State Disciplinary Board

Docket (“SDBD”) No. 7348, Sneed violated Rule 1.3 by failing to act

with reasonable diligence in her failure to file a lawsuit and

countersuit on behalf of her clients, violated Rule 1.4 by failing to

inform those clients about the status of their matter and by failing

to communicate with them for an extended period, and violated Rule

9.3 by failing to respond to the Bar during the investigation of the

grievance underlying that matter. Regarding No. 7349, Sneed

violated Rule 1.3 by failing to pay a fee to transfer her client’s case

between courts, which resulted in the dismissal of the client’s case;

                                  3
by failing to notify the client of the dismissal; and by abandoning the

client when she moved her office without notice to the client of the

move or her new address. Sneed violated Rule 1.4 by failing to

communicate with or respond to the client for an extended period of

time. Concerning SDBD No. 7350, Sneed violated Rule 1.3 by failing

to promptly file a lawsuit on a client’s behalf and violated Rule 1.4

when she failed to communicate with the client regarding the status

of the client’s case. Finally, as to SDBD No. 7351, Sneed violated

Rule 1.3 by dismissing a lawsuit that she had filed on the client’s

behalf without her client’s knowledge or consent and violated Rule

1.4 by failing to consult with and obtain consent from the client prior

to dismissing the lawsuit and by her failure to notify the client about

a pending trial in that matter.1


      1The special master’s report and recommendation clearly relied upon,
arguably deferred to, and in some cases adopted verbatim the Bar’s response.
The Bar’s response and the special master’s report and recommendation are
primarily based on the facts as recited in the respective formal complaints.
Both omit, without explanation, numerous facts from Sneed’s petition and
occasionally assert facts that contradict those asserted by Sneed. This is
important because the special master is tasked with serving as the factfinder
with respect to all disputed material questions of fact. In light of this role, it is
concerning that the report and recommendation of the special master provides

                                         4
      In addressing the question of the appropriate sanction to be

imposed as to these matters, the special master considered the ABA

Standards for Imposing Lawyer Sanctions. See In the Matter of

Morse, 266 Ga. 652, 653 (470 SE2d 232) (1996). The special master

noted that, according to ABA Standard 3.0, when imposing a

sanction after a finding of lawyer misconduct, a court should

consider: 1) the duty violated; 2) the lawyer’s mental state; 3) the

potential or actual injury caused by the lawyer’s misconduct; and 4)

the existence of aggravating or mitigating factors. The special

master concluded that Sneed had violated duties that she owed to

her clients to be diligent and to communicate, which violations

resulted in the clients suffering financial injuries created by their


no explanation for these discrepancies. Further, Sneed’s citations on the point
of appropriate discipline focused only on her mental health. Meanwhile, the
report of the special master failed to include any authority concerning the
appropriate level of discipline warranted by the violations. In any event,
pursuant to our unaided and independent review and whether we consider
Sneed’s admitted conduct or the less favorable allegations of the Bar contained
in the report and recommendation, we have determined that the discipline
suggested by Sneed and recommended by the Bar and the special master is
appropriate. We take this opportunity to remind the Bar and all special
masters of the importance of resolving factual discrepancies present in these
cases and in providing legal authority, or noting the lack thereof,
demonstrating the appropriateness of proposed discipline.

                                      5
need to locate and retain new counsel in order to resolve their cases.

As to Sneed’s mental state, the special master concluded that

Sneed’s conduct in these four matters demonstrated that she

knowingly failed to perform the legal services for which she was

retained, particularly given the similarity of her conduct in each

matter, but also acknowledged Sneed’s assertions that she was

“overwhelmed” or “always worried” while representing her clients.

With regard to the injury caused by Sneed’s misconduct, the special

master pointed to the loss of funds by clients caused by Sneed’s

retention of attorney fees paid to her until she later refunded them;

stated that the clients’ financial losses included not only fees paid to

Sneed but fees paid to obtain new counsel; and noted that Sneed’s

delayed restitution payments did not account for additional fees for

new counsel or address her delay in fulfilling clients’ refund

requests. In aggravation of discipline, the special master noted

Sneed’s experience in the practice of law, her pattern of misconduct,

and her failure to refund fees when requested to do so by her clients.

In mitigation, the special master cited Sneed’s lack of prior

                                   6
disciplinary history, the fact that she sought counseling, the fact

that she expressed remorse, and the letters that she submitted

attesting to her good character and reputation. In conclusion, the

special master recommended that this Court accept Sneed’s petition

and impose a nine-month suspension with the above-mentioned

condition on reinstatement.

     Having reviewed the record, we accept Sneed’s petition for

voluntary discipline and hereby impose a suspension of nine months

with reinstatement conditioned upon compliance with the above-

referenced condition. See generally In the Matter of Kirby, 312 Ga.

341 (862 SE2d 550) (2021) (accepting petition for voluntary

discipline and imposing six-month suspension for violating Rules

1.2, 1.3, 1.4, and 1.16 in four separate matters, where attorney

addressed his mental health and practice management problems);

In the Matter of Johnson, 303 Ga. 795 (815 SE2d 55) (2018)

(accepting petition for voluntary discipline and imposing six-month

suspension for violating Rules 1.3, 1.4, 1.5, 1.15 (I), 1.16 (d), and

Rule 5.5 (a) in seven separate matters, where attorney was suffering

                                 7
from personal and emotional problems at time of misconduct and

had taken intervening efforts to improve himself and his law

practice); In the Matter of Huggins, 291 Ga. 92 (727 SE2d 500) (2012)

(accepting petition for voluntary discipline and imposing six-month

suspension with conditions for reinstatement for violations of Rules

1.3, 1.4, 1.15, 1.16, and 9.3 in five client matters, where attorney had

no prior disciplinary history and was receiving treatment for his

personal issues). Furthermore, as the record shows that Sneed

voluntarily ceased the practice of law as of May 1, 2020, we agree

with the special master’s recommendation to impose her nine-month

suspension nunc pro tunc to that date. See In the Matter of Onipede,

288 Ga. 156, 157 (702 SE2d 136) (2010) (stating that “when an

attorney requests entry of a suspension or voluntary surrender

order nunc pro tunc, it is the lawyer’s responsibility to demonstrate

that they voluntarily stopped practicing law, the date on which their

law practice ended, and that they complied with all the ethical

obligations implicated in such a decision, such as assisting clients in



                                   8
securing new counsel and facilitating the transfer of client files and

critical information about ongoing cases to new counsel”).

      Sneed may seek reinstatement by demonstrating to the State

Bar’s Office of General Counsel that she has met the condition of

reinstatement.2 If the State Bar agrees that the condition has been

met, it will submit a notice of compliance to this Court, and this

Court will issue an order granting or denying reinstatement. Sneed

is reminded of her duties under Bar Rule 4-219 (b).

     Petition for voluntary discipline               accepted.     Nine-month
suspension. All the Justices concur.


      2  We note that, although Sneed was paid fees by at least some of the
clients in these matters, there is no restitution requirement being imposed in
conjunction with her suspension here. According to Sneed’s petition, she repaid
the fees paid to her by the clients in the matters underlying SDBD Nos. 7348
and 7349 in October 2021, she earned the fee paid to her in the matter
underlying SDBD No. 7350, and she was not paid by the client in the matter
underlying SDBD No. 7351. The records before this Court contain no evidence
supporting or contradicting Sneed’s assertions in this regard, and it is not clear
to what extent the Bar and the special master considered whether Sneed had
in fact made restitution to the affected clients or whether additional restitution
might have been appropriate as to these matters. We take this opportunity to
remind the Bar of the importance of this information to our review of attorney
disciplinary matters. See In the Matter of Johnson, 282 Ga. 473, 474 (651 SE2d
82) (2007) (Melton, J., dissenting) (noting that “it is imperative for this Court
to have some information regarding any efforts made by the disciplined
attorney to make his or her clients whole” and that “the State Bar should
ensure that [such information] becomes a part of the record in each disciplinary
action as a matter of course”).

                                        9